            Case 1:20-vv-00621-UNJ Document 41 Filed 08/19/21 Page 1 of 5




             In the United States Court of Federal Claims
                                         OFFICE OF SPECIAL MASTERS
                                                  Filed: July 22, 2021

* * * * * *                *    *    *    * * *     *
MARK TRIMBLE,                               *            Unpublished
                                            *
                                            *
               Petitioner,                  *            No. 20-621V
                                            *
v.                                          *            Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *            Decision on Damages;
AND HUMAN SERVICES,                         *            Influenza (“Flu”); Guillain-Barré
                                            *            Syndrome (“GBS”).
               Respondent.                  *
* * * * * * * * * * * * *
Nathaniel Enos, Conway, Homer, P.C., Boston, MA, for petitioner.
Kyle E. Pozza, U.S. Department of Justice, Washington, D.C., for respondent.

                                    DECISION AWARDING DAMAGES1

       On May 19, 2020, Mark Trimble (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleges that he suffered from
Guillain-Barré syndrome (“GBS”) as a result of receiving an influenza (“flu”) and tetanus-
diphtheria-acellular-pertussis (“Tdap”) vaccine administered on November 10, 2017. Petition at
Preamble (ECF No. 1). I issued a Ruling on Entitlement, finding that petitioner was entitled to
compensation. See Ruling on Entitlement (ECF No. 26).

        On July 22, 2021, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $176,803.06, representing $165,000.00 in past pain and
suffering, $6,953.06 in unreimbursed past expenses, and $4,850.00 in future medical costs.

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
decision will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the decision will be posted on the
court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:20-vv-00621-UNJ Document 41 Filed 08/19/21 Page 2 of 5




Proffer at 1-2 (ECF No. 36). In the Proffer, respondent represented that petitioner agrees with
the proffered award. Id. Based on the record as a whole, I find that petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award the following:

        A lump sum of $176,803.06, in the form of a check payable to petitioner. This
        amount represents $165,000.00 for pain and suffering, $6,953.06 for past unreimbursed
        expenses, and $4,850.00 for future medical expenses. This amount represents all
        elements of compensation to which petitioner would be available under 42 U.S.C. §
        300aa-15(a).

       I adopt respondent’s proffer attached to this decision, and award compensation in the
amount and on the terms set forth therein. The Clerk of the Court is directed to enter judgment
in accordance with this decision.3

        IT IS SO ORDERED.

                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

                                                         2
         Case 1:20-vv-00621-UNJ Document 41 Filed 08/19/21 Page 3 of 5




          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
MARK TRIMBLE,                       )               No. 20-621V
                                    )               Special Master Gowen
            Petitioner,             )
                                    )
      v.                            )
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                    )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On January 8, 2021, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On February 4, 2021, Special Master Gowen

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

his Guillain-Barré syndrome (“GBS”) and related sequela.

I.    Amount of Compensation

       Respondent now proffers that, based on the Special Master’s entitlement decision and the

evidence of record, petitioner should be awarded $176,803.06. The award is comprised of the

following: $165,000.00 for pain and suffering, $6,953.06 for past unreimbursed expenses, and

$4,850.00 for future medical expenses. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                1
            Case 1:20-vv-00621-UNJ Document 41 Filed 08/19/21 Page 4 of 5




    II.      Form of the Award

    The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Special Master’s damages decision and the Court’s

judgment award the following:     1


    A. Petitioner’s Damages

          Respondent recommends that the compensation provided to petitioner should be made

through:
                 a lump sum of $176,803.06, in the form of a check payable to petitioner. This
                 amount represents compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

Petitioner agrees.

    B. Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                HEATHER L. PEARLMAN
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                DARRYL R. WISHARD
                                                Assistant Director
                                                Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                   2
         Case 1:20-vv-00621-UNJ Document 41 Filed 08/19/21 Page 5 of 5



                                    /s/ Kyle E. Pozza_____________
                                    KYLE E. POZZA
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146 Benjamin Franklin Station
                                    Washington D.C. 20044-0146
                                    Tel: (202) 616-3661
                                    E-mail: Kyle.Pozza@usdoj.gov



Dated: July 22, 2021




                                       3
